Boyce, J:
The statute creating the Court of Common Pleas for New Castle county is Chapter 250, 29 Laws of Delaware, 821.
Section 5 (Code, § 3763e), provides:
“ * * * The said court shall also have concurrent jurisdiction in actions of forcible entry, detainer and holding over of tenants. * * * "
Section 8 (Code § 3763h), provides:
‘ ‘ From any order, ruling, decision, or judgment of said court, the aggrieved party shall have the rights of appeal or certiorari, to the Superior Court of New Castle County, in the same manner as is now provided by law as to causes tried before Justices of the Peace.”
[1, 2] The right of appeal from the Court of Common Pleas, is controlled by the statute creating said court and is circumscribed by the phrase in the statute “in the same manner as is now provided by law as to causes tried before justices of the peace”; justices’ jurisdiction in forcible entry, detainer, and holding over cases is prescribed by Chapter 123, Rev. Code 1915, page 1856, etc. No appeal from justices of the peace to this court in such cases is provided for by the last-mentioned statute; and, therefore, there is no appeal from the Court of Common Pleas in such a case. Appeals from judgments of justices of the peace provided for in actions of debt (Rev. Code 1915, § 4034) have no application to a case of a landlord against a holding over tenant whether tried before a justice of the peace or in the Court of Common Pleas. There is no appeal from the judgment of the Court of Common Pleas in this case.
The appeal is, therefore, dismissed.